The opinion of the court was delivered by
Redfield, J.
In this case the plaintiff claims title to the land from a source resting ultimately upon the validity of a collector’s deed. No other objection is urged against his title, except what arises in regard to the proceeding in the collection of this tax. The tax was granted by the legislature at their session in 1792, and the committee and collector, in “ collecting, accounting and disposing” of the same, are required, by the act granting the tax, to govern themselves according to “the act passed March 8, 1787, and the addition to said act, passed October 1788.”
*573These statutes are extremely meagre in their directions. No record either of the committee’s or collector’s proceedings is required to be made, and, in many other important particulars, the requirements of the law are very different from the existing statutes upon the subject. These differences may be more intelligibly pointed out by noticing, in order, the several objections urged against the regularity of the sale.
1. It is objected that the committees of three towns joined in one advertisement. But the committee of each town signed the advertisement separately, distinctly designating to which committee the land owners of each town should apply for liberty to work their taxes. In this tax, too, the act of the legislature granting the tax is a joint act, including the three towns. We do not perceive how the several committees, joining in one advertisement, could mislead any one. It seems, in some sense, more in accordance with the grant than separate advertisements would have been. It was well enough, at all events.
2. That the committee’s advertisement did not specify the roads upon which the labor was required to be expended. This, in a town not organized nor allotted, as was the case in regard to Worcester, at that time, and when the committee would survey the roads as they proceeded, would be impossible. We do not perceive how, in any case, it could answer any good end. It would be enough for the land owners to learn that when they were put to work. ■ This would be a part of the duty of the committee in superintending the work, and no more necessary to be advertised than the particular implements or tools which the laborers would be required to bring.
3. That the record of the allowance of the account of labor shows that but two of the committee acted. The objection is not well founded in fact. The record shows that two of the committee presented the account in court “for work expended under the direction of the committee,” i. e. the whole committee. One might as well have presented the account as three.
4. That the record does not show that either of the committee were examined upon oath. The allowance of the account is a judgment of the court, and we could not presume *574any court would render a judgment without competent evidence. The allowance, by implication, ex vi termini, imports an allowance in the manner pointed out in the statute. The presumption, omnia rite acta, applies with peculiar force in this case.
5. That the items of the account are not presented here. As the law then stood, the account was only required to remain “on file,” whereas, it is now required to be “recorded.” And now, by express statute, a certified copy of that record is made evidence, which might be questionable, at least, in regard to a paper merely required to be put 'on file. The record of the allowance here presented was the only record required at the time and all that need now be proved.
6. That the collector’s advertisements do not designate the particular “delinquencies.” The statutes under which these advertisements were published, did not require the collector to advertise the “delinquencies,” but only to advertise “the taxes at least three months before the sale.” Under this statute there would not seem to be much plausibility in a decision requiring the particular delinquencies to be stated in the advertisement. But, under the present statute, where the collector is, in terms, required to “ advertise such delinquencies,” if the subject were not settled by the form given in the very statute, there would seem to be more propriety in requiring the particular delinquencies to be stated. That form, was adopted in 1796, within one year after the date of the collector’s advertisements in this case,and 'is the same form used by this collector. We may, then, safely infer that it was a form then in common use, which would be itself, in some sense, a practical contemporaneous construction of the statute, which, at this day, must, by every prudent man, be considered of great force. We think, therefore, that the form of the advertisements of the collector was correct.
7. That there was, in this case, no sufficient rate bill furnished by the committee to the collector. There was not, at the time, and is not at present, any statute, in terms, requiring a rate bill. It seems now, however, to be conceded, that, from the necessity of the case, some statement of the. taxes unpaid to the committee is necessary to be furnished the collector as the basis of his proceedings. This may be fairly inferred as the sense of the legislature, in the statute of
L *5751807, where the collector is required to give bonds to the committee, in double the amount of the tax, “he may be appointed to collect.” This he is to do before entering upon' his duty. Thearfiount is to be determined by the committee, and, no doubt, should be presented in the form af a rate bill. Such is the view taken of this subject, by this court, in the case of Spear v. Ditty, 8 Vt. R. 419. But, at the time of collecting this tax, no statute existed requiring a formal tax bill, even by implication or intendment. That some statement of the unjgid portion of the tax, to be furnished by the committee to tne collector, would, from the very nature of the collector’s duty, be convenient or even necessary, is readily conceded. That the collector should have sought and required some such statement is very natural, and would seem almost indispensible to the discharge of his consequent duties; but to require that this should now be proved to have been in any particular form, or authenticated in any particular mode, when it is shown by the case that such a paper was furnished by the committee, would be a degree of nicety not justified either by any existing statute or by the reason of the case. If it be shown that a rate bill was furnished, which was received and acted upon, it is sufficient.
. In the present case, the proceedings of the collector are certified by him upon either the original or a copy of the rate bill, which certificate must be considered wholly unnecessary in order to authenticate either the rate bill or collector’s own proceedings. No record was, at the time, required to be made of the collector’s proceedings, and is not now of the rate bill.
It would not, then, seem to be important that either of these should be formally certified. If they were furnished by the proper authority, and contained the substance of what was required, it is sufficient. We think, therefore, that a certificate, which was unnecessary, should not be brought in to destroy what was well enough without it. Whether a rate bill, under the existing statute, is required to be more formal than the one under consideration is not now before the court.
It is, however, apprehended that what is here said in regard to collector’s sales can have no application to sales under the existing laws.
Judgment affirmed.